DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 02/04/2021, with respect to 35 U.S.C 101 rejection of claims 11 and 18-24 have been fully considered and are persuasive in view of amendment.  The rejection of said claims has been withdrawn. 
Applicant's arguments filed on 02/04/2021 with respect to independent claims 1, 7 and 11, have been fully considered but they are not persuasive. Regarding independent claims Applicant argues that “Nakamura increases the reliability of motion vector evaluation in the case of an average brightness level between frames changing greatly using a value obtained by subtracting the average brightness value from the brightness values of two frames including the starting point and terminal point of a motion vector. Nakamura's motion vector detects motion between frames; two frames include the starting point and terminal point of the motion vector. Nakamura, at [0001] - [0015]. In contrast, claim 1 requires obtaining shift vector for each frame, using the shift vector and taking any pixel in each frame as a starting point, determining a terminal point directed by the shift vector from the starting point, and determining an image feature of each frame according to a difference between the starting point and the terminal point. Claim 1 uses the shift vector to determine an image feature of one frame, takes any pixel in the frame as a starting point, determines a terminal point in the same .
Examiner respectfully disagrees, as previously pointed out by the Examiner that Nakamura discloses in paragraphs 10, 13 and 15, discloses “a process for detecting the motion vector of a block of interest on a frame using a value obtained by subtracting the average brightness value within each of the blocks from the brightness values of blocks equivalent to two frames including the starting point and terminal point of a motion vector to be processed” hence as can be seen from the above passage that it’s a single frame in which the starting point and terminal point are being determined however this single frame is equivalent to two frames not two separate frames. Therefore Lee in view of Nakamura references reads on the argued limitations as presented by the Applicant. Examiner suggests Applicant to further elaborate on “image feature” to overcome the cited references.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 11, 13, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2014/0044361 A1) and further in view of Nakamura (US PGPUB 2009/0167959 A1).

As per claim 1, Lee discloses a video feature extraction method (Lee, Fig. 10 and 14), comprising: 
extracting one or more frames from a video object to obtain one or more frames of images (Lee, Fig. 10:121, and paragraph 109, discloses “A frame selection unit 121 functions to extract, for each video, frames constituting the video at regular time intervals” and Fig. 14:s210, and paragraph 128); and 
determining a video feature of the video object according to the image feature of the one or more frames of images (Lee, paragraphs 33 and 109, discloses “for each 
Although Lee discloses in paragraph 33 “generating binary feature vectors based on the feature point information” however does not explicitly discloses obtaining one or more shift vectors for each of the one or more frames of images, using each of the one or more shift vectors, taking any pixel in each of the one or more frames of images as a starting point, determining a terminal point directed by the one or more shift vectors from the starting point, and determining an image feature of the one or more frames of images according to a difference between the starting point and the terminal point;
Nakamura discloses obtaining one or more shift vectors for each of the one or more frames of images (Nakamura, Fig. 2:51:52, and paragraphs 10 and 14), using each of the one or more shift vectors, taking any pixel in each of the one or more frames of images as a starting point (Nakamura, paragraphs 10, 13 and 15, discloses “a frame using a value obtained by subtracting the average brightness value within each of the blocks from the brightness values of blocks equivalent to two frames including the starting point and terminal point of a motion vector to be processed”), determining a terminal point directed by the one or more shift vectors from the starting point (Nakamura, paragraphs 10, 13 and 15, discloses terminal point), and determining an image feature of the one or more frames of images according to a difference between the starting point and the terminal point (Nakamura, paragraphs 10, 13 and 15, discloses “a frame using a value obtained by subtracting the average brightness value within each of the blocks from the brightness values of blocks equivalent to two frames including the starting point and terminal point of a motion vector to be processed”);

The motivation would be to provide a system with reduction of computing load, and further improvement of vector detection precision (paragraph 463), as taught by Nakamura.

As per claim 2, Lee in view of Nakamura further discloses the video feature extraction method according to claim 1, wherein a length and a direction of the one or more shift vectors are arbitrary (Nakamura, paragraph 14, discloses “shifted initial vector setting means configured to set a motion vector having the same size and same direction as those of the motion vector” hence obvious variation since the size and direction of motion vector can be adjusted).

As per claim 5, Lee in view of Nakamura further discloses the video feature extraction method according to claim 1, wherein the difference between the starting point and the terminal point comprises a difference between brightness information of the starting point and brightness information of the terminal point (Nakamura, paragraphs 10, 13 and 15, discloses “a frame using a value obtained by subtracting the average brightness value within each of the blocks from the brightness values of blocks equivalent to two frames including the starting point and terminal point of a motion vector to be processed”).

As per claim 7, Lee in view of Nakamura discloses all the claim limitations as being discussed in claim 1. Furthermore Namur further discloses at least one processor (Nakamura, Fig. 1:11, CPU); and 
at least one memory communicatively coupled to the at least one processor (Nakamura, Fig. 1:11:12, and paragraph 141) and storing instructions that upon execution by the at least one processor cause the device to: For rest of the claim limitations please see the analysis of claim 1.

As per claim 8, Lee in view of Nakamura further discloses the device according to claim 7, wherein a length and a direction of the one or more shift vectors are arbitrary (Nakamura, paragraph 14, discloses “shifted initial vector setting means configured to set a motion vector having the same size and same direction as those of the motion vector” hence obvious variation since the size and direction of motion vector can be adjusted).

As per claim 11, Lee in view of Nakamura discloses all the limitations as discussed in claim 1. Nakamura further discloses a non-transitory computer readable storage medium, configured for storing non- transitory computer readable instructions (Nakamura, Fig. 1:11:12, and paragraphs 16 and 140), when the non-transitory computer readable instructions are executed by a computer, causing the computer to perform operations, the operations comprising:

As per claim 13, please see the analysis of claim 2.

As per claim 18, please see the analysis of claim 5.

As per claim 21, Lee in view of Nakamura further discloses the non-transitory computer readable storage medium according to claim 11, wherein the difference between the starting point and the terminal point comprises a difference between brightness information of the starting point and brightness information of the terminal point (Nakamura, paragraphs 10, 13 and 15, discloses “a frame using a value obtained by subtracting the average brightness value within each of the blocks from the brightness values of blocks equivalent to two frames including the starting point and terminal point of a motion vector to be processed”).

As per claim 22, Lee in view of Nakamura further discloses the non-transitory computer readable storage medium according to claim 18, wherein the difference between the starting point and the terminal point comprises a difference between brightness information of the starting point and brightness information of the terminal point (Nakamura, paragraphs 10, 13 and 15, discloses “a frame using a value obtained by subtracting the average brightness value within each of the blocks from the brightness values of blocks equivalent to two frames including the starting point and terminal point of a motion vector to be processed”).



Allowable Subject Matter
Claims 3, 4, 14-17, 19-20 and 23-24, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633